Citation Nr: 1817097	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-40 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Navy from September 1970 to December 1970, which was under honorable conditions.

The Veteran also had service in the Army from June 1974 to November 1975, which was under other than honorable conditions.  In March 1976, VA determined that his Army service is considered to have been terminated under dishonorable conditions, and as such, is a bar to VA benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

In September 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A chronic lumbar spine disability was not shown in service, lumbar spine arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.

2.  An acquired psychiatric disorder was not shown to have been diagnosed in service; and the evidence fails to establish that the Veteran's currently diagnosed acquired psychiatric disorder is etiologically related to his active.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.§ 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Board attempted to obtain Social Security Administration (SSA) records; however, SSA informed VA that the Veteran's records were not available in November 2016.  Additionally, the Veteran testified at a hearing before the Board in May 2016.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lumbar Spine Disability

The Veteran filed a claim to reopen his service connection claim for lumbar spine disorder in May 2012, which was denied by a July 2013 rating decision.  In September 2016, the Board reopened the Veteran's service connection claim for a lumbar spine disorder and remanded the claim to obtain SSA records.  The Veteran testified that he injured his back being pushed from a dive tower during his naval service.

The Veteran's STRs from his naval service show that at his entrance physical in July 1970 he had a normal examination of his spine.  In November 1970, he complained of back pain.  However, at his separation physical in November 1970, he was found to be physically qualified for active duty and no defects were noted.  In addition, the Veteran reported that he had not experienced any injuries during his period of active duty.

The Veteran's STRs from his military service show that at his entrance physical in June 1974, he had a normal examination of his spine and denied having any lumbar spine symptoms.  At a February 1975 physical, he had a normal examination of his spine.  Finally, at his July 1975 separation physical, he had a normal examination of his spine and continued to deny having any lumbar spine symptoms.

The first objective medical evidence documenting a lumbar spine disorder is in November 2002, more than three decades after his separation from active naval service.  In November 2002, he reported having a back ache.  A November 2010 lumbar spine MRI showed degenerative disc disease.

In May 2011, the Veteran was afforded a VA examination.  He reported his back pain had existed since 1970.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  Another VA examiner reviewed the Veteran's claims file and the examination findings.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  The examiner reported that in 2010, the Veteran reported having back pain for the previous 10 years, since around 2000.  The examiner noted that the Veteran was treated for back pain in November 1970, but the injury was not noted.  The examiner noted that later physicals from November 1975 showed he had a normal spine without any lumbar spine complaints.  The examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  The examiner reported that most acute lumbar strains resolved with conservative treatment, which appeared to be the case with the Veteran.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder was due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The May 2011 VA examiner opined that the Veteran's lumbar spine disorder was less likely than not due to his active service.  Moreover, this medical opinion was accompanied by a detailed explanation of how the examiner reached his conclusion, and specifically why the Veteran's complaint of low back pain during active service likely resolved.

Therefore, after weighing all the evidence, the Board finds the greatest probative value in the May 2011 examiner's opinion, but also notes that the entirety of the medical evidence weighs against the conclusion that the Veteran's lumbar spine disorder either began during or were otherwise caused by his naval service.  Thus, the evidence fails to establish service connection for the Veteran's lumbar spine disorder.

Consideration has been given to the assertions of the Veteran his lumbar spine disorder was due to his naval service.  He is clearly competent to report symptoms of pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe lumbar spine pain, he lacks the medical training or qualification to either diagnose a lumbar spine disability or opine as to its etiology.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinion of record. 

The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service, as the first evidence of any lumbar spine problems do not appear  for more than three decades after separation.  In addition, at his separation examination, he denied experiencing a back injury.  Furthermore, his STRs do not document any chronic lumbar spine diagnoses.  Later STRs from his military service show a normal spine examination at both his entrance and separation physicals.  As such, the Board does not find that the evidence of record shows continuous lumbar spine symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for a lumbar spine disorder.  The record contains no objective medical evidence of a chronic lumbar spine disorder until 2010.  In addition, the record does not contain evidence that any back injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's assertion that his lumbar spine disorder was the result of his active service.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran denied experiencing a back injury at his separation physical, which serves to sever any continuity from service.  Furthermore, the credibility of the Veteran's assertion that he has had back problems since service is undermined by the fact that he specifically denied having any back symptoms at his military physicals in June 1974 and November 1975.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disorder.  That is, the evidence does not show that a lumbar spine disorder was diagnosed in service or within a year of service, and the weight of the evidence is against a finding that a lumbar spine disorder has existed continuously since service.  Therefore, the claim is denied.




Acquired Psychiatric Disorder

The Veteran filed a claim to reopen his service connection claim for an acquired disorder in July 2012, which was denied by a July 2013 rating decision.  In September 2016, the Board reopened the Veteran's service connection claim for an acquired psychiatric disorder and remanded the claim to obtain SSA records.  The Veteran testified that his acquired psychiatric disorder is due to being pushed off a diving tower during his naval service.

The Veteran's STRs do show that in November 1970, he was treated for a drug overdose and diagnosed with an anxiety reaction.  However, was discharged from the Navy for deep-seated, characterological difficulties with marginal intellectual endowment that rendered him totally unsuitable for naval service.  His STRs do not show that he was ever diagnosed with an Axis I psychiatric disorder.

The Veteran's STRs from his military service show that at his entrance physical in June 1974, he had a normal psychiatric examination and denied having any psychiatric symptoms.  At a February 1975 physical, he had a normal psychiatric examination of his spine.  Finally, at his July 1975 separation physical, he had a normal psychiatric examination and continued to deny having any psychiatric symptoms.  In addition, he reported an attempted overdose during his naval service for the purpose of getting out of the Navy and that he never meant to harm himself.

The Veteran's treatment record shows he currently treated for depressive disorder; however, treatment records do not address the etiology of any acquired psychiatric disorder.

In March 2014, the Veteran was afforded a VA examination.  The Veteran reported being thrown off a dive tower during his naval service and nearly drowned due to his inability to swim.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service.  The examiner reported that there was no evidence to support that the Veteran's drug overdose during his naval service, which was for the purpose of being released from the Navy, was in any way related to his subsequent acquired psychiatric disorder.

The Veteran has not submitted any medical evidence supporting his contention that his acquired psychiatric disorder is due to or the result of his active service.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  Unfortunately, the May 2014 VA examiner opined that the Veteran's acquired psychiatric disorder was less likely than not due to his active service.

As such, the Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his acquired psychiatric disorder was due to his active service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Based upon the evidence of record, there is no evidence that an acquired psychiatric disorder had its onset in service or is otherwise etiologically related to service or caused by a service-connected disability.  The record contains no evidence of any Axis I psychiatric diagnosis in service, at discharge, or after his separation from service.  There is also no competent medical opinion of record which even suggests that the Veteran's acquired psychiatric disorder might be the result of his active service.  To the contrary, as stated, the VA examiner indicated that the acquired psychiatric disorder was less likely than not due to his active service, to include his fall from a dive tower and drug overdose.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an acquired psychiatric disorder.  See Layno, 6 Vet. App. 465, Jandreau, 492 F. 3d 1372.  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with an acquired psychiatric disorder.  Therefore, while the Veteran disagrees with the conclusion that his acquired psychiatric disorder neither began during, caused by, or due to his active service, he is not considered competent (meaning medical qualified) to address the etiology of his acquired psychiatric disorder.  As such, his opinion is insufficient to provide the requisite nexus. 

Moreover, while the Veteran would be considered competent to report symptoms he experienced in or around his service, he has not done so, and his STRs do not show such complaints.  In addition, he was later accepted into active military service and had normal psychiatric examinations at both his entrance physical in June 1974 and at his separation physical in July 1975.

Accordingly, the criteria for service connection have not been met for an acquired psychiatric disorder.  That is, the evidence does not show that an acquired psychiatric disorder was diagnosed in service, and the weight of the evidence is against a finding that an acquired psychiatric disorder has existed continuously since service.  Therefore, the claim is denied. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


